Filed 4/12/22 P. v. Eddy CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C092547

                    Plaintiff and Respondent,                                       (Super. Ct. No. 16F2585)

           v.

 MORGAN EASTWOOD EDDY,

                    Defendant and Appellant.




         Defendant Morgan Eastwood Eddy stabbed his friend to death with a kitchen
knife. A jury found defendant guilty of first degree murder with personal use of a deadly
weapon and the trial court sentenced him to 25 years to life plus one year in prison. On
appeal, defendant contends (1) there was insufficient evidence of premeditation and
deliberation to support a verdict of first degree murder; and (2) the jury instruction given
for first degree murder did not accurately reflect the law. Finding no merit to defendant’s
contentions, we affirm.


                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
      A.     Factual history
      Lawrence Ledford and Carl Cohen lived together in an apartment (the apartment).
Defendant and Cohen were friends, and defendant would frequently come by the
apartment complex to “hang out” with people who lived nearby. Pete Jeppesen also was
Cohen’s friend and would visit the apartment once or twice a week. Defendant and
Jeppesen were friends but often argued with each other.
      One afternoon, defendant and five or six other people were in the apartment with
Ledford, Cohen, and Jeppesen. Ledford asked defendant and the other visitors to leave,
which they did. Jeppesen, who was helping Cohen, stayed in the apartment. Ledford left
the apartment and began to drive away, but “something didn’t feel right,” so he drove
back to the apartment. When he returned, he saw that defendant and a few people had
returned to the apartment. At Ledford’s request, Ledford’s friend went into the apartment
and told the visitors again to leave. Ledford also told Cohen and Jeppesen that defendant
was not allowed back in the apartment. Once Ledford saw defendant and the others
depart again, Ledford drove away.
      Two or three minutes later, defendant returned to the apartment once more.
Defendant and Jeppesen began to argue outside the apartment near a garbage dumpster.
Jeppesen was a little angry and told defendant that he was not allowed on the property,
Ledford did not want him there, and he needed to go. Defendant responded, “What is it
to you? Who are you? Who are you to tell me I can’t?” Defendant and Jeppesen
continued to argue and soon began pushing and shoving each other. They had their hands
on each other’s shoulders, sides and arms in a “standing-up wrestling position” and
argued whether defendant had to leave.
      After about 15 minutes of this fighting, Jeppesen, still arguing with defendant,
walked inside the apartment. Defendant entered the apartment about one minute later.
Jeppesen repeatedly told defendant that Ledford did not want defendant there.

                                             2
       The two men wrestled in the entryway to the apartment. Defendant put Jeppesen
in a headlock and tried to pull Jeppesen into the apartment while Jeppesen attempted to
break defendant’s hold. Eventually, defendant pulled Jeppesen into the apartment, where
they wrestled and slammed into the kitchen walls for three to four minutes. As they
tussled, they moved into the living room and fell on the floor between the living room
and the kitchen. Jeppesen kicked defendant twice in the face.
       Jeppesen got on top of defendant, who was lying on his stomach, “not really with
much choice,” pinned defendant down, kneed him in the back, and repeatedly said, “You
have to leave,” and, “If I let up, will you leave?” Defendant refused. Jeppesen reared his
body up a couple of feet and slammed his knee onto defendant’s back. Defendant
responded, “[O]w.” Jeppesen repeated this act six to eight more times, each time saying,
“If I let up, will you go?” According to Cohen, who witnessed the conflict, Jeppesen
“got the best of [defendant] in the fight.” Cohen yelled, “Stop fighting. You guys are
friends.” The two men appeared to reach an agreement that defendant would leave, so
they stopped wrestling and stood up. Cohen observed that defendant “wasn’t feeling too
good.” At that point, “it sounded like it was over to [Cohen], like they had agreement.”
       Jeppesen walked outside and stood near the front door smoking a cigarette, his
back to the apartment. Cohen thought defendant grabbed something in the apartment, but
he could not say whether it was a knife. There was a “lull” for “split seconds.” Three to
four seconds after Jeppesen left, defendant walked outside. Jeppesen turned towards
defendant just as defendant struck Jeppesen three times. Jeppesen grabbed his side and
said, “You stabbed me.” He fell to the ground, bleeding and nonresponsive. Defendant
went back inside the apartment, grabbed his bag and jacket from the living room, and ran
out of the apartment. The apartment manager yelled “stop” a couple of times and chased
after defendant. After chasing defendant through the City Hall campus, he eventually
lost sight of defendant at a nearby canal.



                                             3
       Ledford received a phone call that Jeppesen had been stabbed, so he returned to
the apartment complex, where Redding Police Department officers had arrived. Ledford
was eventually able to enter his apartment and saw a 12-inch serrated knife with two
points at the end under the kitchen table. He recognized it as the knife that a friend had
used that morning to cut cinnamon rolls and then left on the kitchen counter. Ledford
called the police department to report the knife. A police officer entered the apartment,
kneeled down, turned on her flashlight, and saw the knife under the table. The knife had
white and red residue on the blade.
       Jeppesen’s autopsy revealed that he suffered a 1.4-inch-long, five-inch-deep stab
wound to his lower right flank, which cut his lower aorta and lower vena cava, causing
him to bleed to death.
       B.     Verdict and sentencing
       A jury found defendant guilty of first degree murder (Pen. Code, § 187, subd.
(a)).1 The jury also found true the allegation that defendant personally used a deadly
weapon (a knife) in the commission of the murder (§ 12022, subd. (b)(1)). The trial court
sentenced defendant to 25 years to life plus one year in prison.
                                       DISCUSSION
                                             I
                 Substantial Evidence of Premeditation and Deliberation
       Defendant contends there was insufficient evidence at trial to support the jury’s
finding that defendant engaged in premeditation and deliberation before killing Jeppesen.
He accordingly asks us to reduce his first degree murder conviction to murder in the
second degree. We decline to do so, as we conclude that substantial evidence supports
the first degree murder conviction.




1      Undesignated statutory references are to the Penal Code.

                                             4
       A.     Applicable legal principles
       In People v. Anderson (1968) 70 Cal.2d 15, relied upon by both parties, our
Supreme Court articulated a framework for assessing the sufficiency of the evidence of
premeditation and deliberation. In doing so, it “identified three factors commonly present
in cases of premeditated murder: ‘(1) [F]acts about how and what defendant did prior to
the actual killing which show that the defendant was engaged in activity directed toward,
and explicable as intended to result in, the killing—what may be characterized as
“planning” activity; (2) facts about the defendant’s prior relationship and/or conduct with
the victim from which the jury could reasonably infer a “motive” to kill the victim, which
inference of motive, together with facts of type (1) or (3), would in turn support an
inference that the killing was the result of “a pre-existing reflection” and “careful thought
and weighing of considerations” rather than “mere unconsidered or rash impulse hastily
executed” [citation]; (3) facts about the nature of the killing from which the jury could
infer that the manner of killing was so particular and exacting that the defendant must
have intentionally killed according to a “preconceived design” to take his victim's life in
a particular way for a “reason” which the jury can reasonably infer from facts of type
(1) or (2).’ ” (People v. Koontz (2002) 27 Cal.4th 1041, 1081, italics omitted.)
   “ ‘When evidence of all three categories is not present, “we require either very strong
evidence of planning, or some evidence of motive in conjunction with planning or a
deliberate manner of killing.” [Citation.] But these categories of evidence . . . “are
descriptive, not normative.” [Citation.] They are simply an “aid [for] reviewing courts in
assessing whether the evidence is supportive of an inference that the killing was the result
of preexisting reflection and weighing of considerations . . . .” [Citation.]’ [Citation.]”
(People v. Elliot (2005) 37 Cal.4th 453, 470-471.)
       “A verdict of deliberate and premeditated first degree murder requires more than a
showing of intent to kill. (§ 189 [‘willful, deliberate and premeditated killing’ as first
degree murder].) ‘Deliberation’ refers to careful weighing of considerations in forming a

                                              5
course of action; ‘premeditation’ means thought over in advance. [Citations.] ‘The
process of premeditation and deliberation does not require any extended period of time.
“The true test is not the duration of time as much as it is the extent of the reflection.
Thoughts may follow each other with great rapidity and cold, calculated judgment may
be arrived at quickly. . . .” [Citations.]’ [Citation.]” (People v. Koontz, supra, 27 Cal.4th
at p. 1080.)
       “ ‘When considering a challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citation.]’ [Citation.]” (People v. Battle
(2011) 198 Cal.App.4th 50, 61-62.)
       B.      Analysis
       Here, when viewed in the light most favorable to the judgment, we conclude the
evidence presented was sufficient to support the jury’s finding that defendant committed
a willful, deliberate, premediated murder.
       First, a reasonable jury could infer that defendant engaged in planning activity.
After defendant and Jeppesen reached an apparent agreement that defendant would leave,
they ceased fighting and Jeppesen went outside to smoke. During that brief “lull,”
defendant stood up from the floor between the living room and kitchen, went into the
kitchen, and grabbed a knife. He then walked outside and approached an unwitting
Jeppesen from behind, stabbing Jeppesen in the side just as Jeppesen turned around. A
jury could conclude that defendant’s act of going to the kitchen, arming himself with a
knife, and then going outside to kill Jeppesen, all after their physical altercation had
concluded, constituted planning activity. (People v. Elliot, supra, 37 Cal.4th at p. 471
[“That defendant armed himself [with a knife] prior to the attack ‘supports the inference
that he planned a violent encounter’ ”]; People v. Sanchez (1995) 12 Cal.4th 1, 33-34,

                                               6
disapproved on other grounds as stated in People v. Doolin (2009) 45 Cal.4th 390, 421,
fn. 22 [defendant engaged in planning activity where his accomplice obtained a knife
immediately after beating the victim and then stabbed the victim to death]; People v.
Thomas (1992) 2 Cal.4th 489, 517-518 [defendant engaged in planning activity by
returning to his car to get rifle and ammunition before committing murders].) This
evidence is sufficient for a jury to infer planning activity even where, as here, the
planning activity “occur[ed] over a short period of time.” (Sanchez, supra, 12 Cal.4th at
p. 34.)
          The jury also heard sufficient evidence establishing defendant’s motive to kill.
Defendant and Jeppesen had argued repeatedly in the past. On the day of the murder,
defendant and Jeppesen had a lengthy verbal and physical altercation, in which Jeppesen
refused to let defendant remain in the apartment. Jeppesen also bested defendant in their
fight, holding defendant down and repeatedly kneeing him in the back until defendant
conceded he would leave. Thus, a jury could infer that defendant deliberately intended to
kill Jeppesen as revenge for Jeppesen’s repeated demands that defendant leave, during
which Jeppesen overpowered and hurt defendant, forcing defendant to relent and admit
defeat. (See, e.g., People v. Miranda (1987) 44 Cal.3d 57, 87 [defendant’s anger at store
clerks for refusing to sell him beer constituted motive]; see also People v. Anderson,
supra, 70 Cal.2d at p. 27 [motive to kill may be inferred from “facts about the
defendant’s prior relationship and/or conduct with the victim,” italics omitted].)
          Moreover, the manner of killing constitutes evidence of intent. While an
unsuspecting Jeppesen stood outside, defendant took a 12-inch-long serrated knife and
stabbed Jeppesen five inches deep in the area of his body containing his vital organs. The
stab wound cut a major artery and vein, causing him to quickly bleed to death. A
reasonable jury could infer that the personal and deliberate attack, conducted in a matter
likely to ensure Jeppesen’s immediate death, evinced defendant’s intent to kill. (See,
e.g., People v. Morris (1959) 174 Cal.App.2d 193, 197 [evidence of intent where “the

                                                7
weapon employed was a knife, six to seven inches long, and therefore likely to produce
death when used in the manner and upon the portion of the victim's body which the
witnesses described”].)
       Finally, even when the evidence may support a contrary finding, as defendant
suggests, it is not our role to reweigh the evidence where, as here, the circumstances
reasonably justify the trier of fact’s findings. (People v. Albillar (2010) 51 Cal.4th 47,
60.)2 Based on the foregoing, we conclude substantial evidence supports the jury’s
verdict of first degree murder.
                                             II
                                    CALCRIM No. 521
       Defendant next argues that the trial court violated his Sixth and Fourteenth
Amendment rights by instructing the jury with CALCRIM No. 521, which he contends
contains an inaccurate definition of premeditation.
       CALCRIM No. 521 instructs the jury on the elements of first degree murder. The
challenged language in the instruction provides: “The defendant acted with
premeditation if he decided to kill before completing the acts that caused death.”
Defendant insists that this statement is inaccurate because it instructs that defendant
premeditated the killing “so long as he decided to kill Jeppesen before stabbing him,”
rather than requiring reflection and a preconceived design. He contends the error was not
harmless and seeks reversal and remand on this basis. We conclude CALCRIM No. 521
adequately instructed the jury on the correct, applicable law.




2      Similarly, although defendant argues that his manner of flight was consistent with
an impulsive, rash killing, a reasonable jury could reach a different conclusion.
Specifically, a jury could find that because defendant discarded the knife under the table
where it could not be seen, grabbed his personal items, and fled into the canal, hiding for
hours until apprehended by the police, defendant concealed the evidence and harbored
consciousness of guilt consistent with a premeditated attack.

                                              8
       “We determine independently whether a jury instruction correctly states the law.
[Citation.] Our task is to determine whether the trial court ‘ “fully and fairly instructed
on the applicable law.” ’ [Citation.] We consider the instructions as a whole as well as
the entire record of trial, including the arguments of counsel. [Citation.] If reasonably
possible, instructions are interpreted to support the judgment rather than defeat it.
[Citation.]” (People v. McPheeters (2013) 218 Cal.App.4th 124, 132.) Defendant’s
failure to object to the instruction’s language in the trial court does not forfeit his
contention on appeal. (See People v. Smithey (1999) 20 Cal.4th 936, 976-977, fn. 7,
citing § 1259.)
       Here, the jury was instructed with the standard version of CALCRIM No. 521 as
follows:
       “The defendant is guilty of first degree murder if the People have proved that he
acted willfully, deliberately, and with premeditation. The defendant acted willfully if he
intended to kill. The defendant acted deliberately if he carefully weighed the
considerations for and against his choice and, knowing the consequences, decided to kill.
The defendant acted with premeditation if he decided to kill before completing the act(s)
that caused death.
       “The length of time the person spends considering whether to kill does not alone
determine whether the killing is deliberate and premeditated. The amount of time
required for deliberation and premeditation may vary from person to person and
according to the circumstances. A decision to kill made rashly, impulsively, or without
careful consideration is not deliberate and premeditated. On the other hand, a cold,
calculated decision to kill can be reached quickly. The test is the extent of the reflection,
not the length of time.” (Original italics.)
       CALCRIM No. 521 sufficiently instructed the jury with the correct applicable
legal principles governing first degree murder. According to our Supreme Court, in the
context of first degree murder, “ ‘ “ ‘premeditated’ means ‘considered beforehand.’ ” ’ ”

                                               9
(People v. Houston (2012) 54 Cal.4th 1186, 1216; People v. Jennings (2010) 50 Cal.4th
616, 645 [same]; People v. Halvorsen (2007) 42 Cal.4th 379, 419 [same].) Thus,
CALCRIM No. 521’s language stating that “[t]he defendant acted with premeditation if
he decided to kill before completing the act that caused death” is consistent with our
Supreme Court’s definition of premeditation.
       Further, CALCRIM No. 521 contains additional language clarifying that a
defendant’s mere decision to kill, by itself, is not sufficient to establish premeditation.
Rather, it explains that “[a] decision to kill made rashly, impulsively, or without careful
consideration is not deliberate and premeditated,” and that “[t]he test is the extent of the
reflection, not the length of time.” Thus, the instruction expressly provides that an
impulsive decision, made without reflection, does not constitute premeditation.
Consequently, rather than remove the element of reflection required for a finding of first
degree murder, as defendant contends, the instruction specifically requires that the jury
find defendant guilty only if it finds defendant reflected and considered his actions before
killing.
       The element of reflection is similarly embedded in the instruction’s directive that
defendant must not only act with premeditation, but he also must act willfully (if “he
intended to kill”) and deliberately (if “he carefully weighed the considerations for and
against his choice and, knowing the consequences, decided to kill”). The combined
requirements of “ ‘ “willful, deliberate, and premeditated” ’ ” emphasize that the jury
must find defendant acted with “ ‘substantially more reflection than may be involved in
the mere formation of a specific intent to kill.’ ” (People v. Arias (2008) 45 Cal.4th 169,
181.) Thus again, for the jury to find defendant guilty, it must first find defendant
carefully weighed the consequences of his actions; in other words, it must find defendant
first reflected on his decision to kill.
       CALCRIM No. 521’s language is therefore distinguishable from the jury
instruction considered by our Supreme Court in People v. Bender (1945) 27 Cal.2d 164,

                                              10
a case relied on by defendant. In Bender, the court found a first degree murder
instruction was erroneous because it “excludes from the required showing any
deliberation and premeditation between the intent and the act of killing” and “eliminate[s]
any necessity for deliberation or premeditation in forming the intent.” (Id. at p. 183.)
Here, as discussed, CALCRIM No. 521 requires findings of deliberation, premeditation,
and willfulness. It also embeds the concept of meaningful reflection within those
requirements. Thus, taken as a whole, CALCRIM No. 521 comports with the legal
requirements of premeditated murder, and it fairly and fully instructed the jury on the
applicable law.
                                      DISPOSITION
       The judgment is affirmed.



                                                        KRAUSE                , J.



We concur:



      MAURO                 , Acting P. J.




      HOCH                  , J.




                                             11